       Case 2:18-cv-00083-KS-MTP Document 478 Filed 07/16/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

CROSS CREEK MULTIFAMILY, LLC                                                          PLAINTIFF

v.                                                   CIVIL ACTION NO. 2:18-cv-83-KS-MTP

ICI CONSTRUCTION, INC. and
HARTFORD FIRE INSURANCE COMPANY                                                   DEFENDANTS

                                             ORDER

       THIS MATTER is before the Court on the Motion to Strike [455] filed by Third-Party

Defendant Perren Masonry, LLC. Having considered the parties’ submissions, the record, and

the applicable law, the Court finds that the Motion should be granted.

                                        BACKGROUND

       On May 10, 2018, Plaintiff Cross Creek Multifamily, LLC filed this action against

Defendants ICI Constructions, Inc. and its surety, Hartford Fire Insurance Company, asserting

multiple claims arising from alleged construction defects in an apartment complex constructed

by ICI Construction and owned by Plaintiff. Thereafter, ICI Construction asserted third-party

claims against multiple subcontractors that performed work on the apartment complex, including

Perren Masonry, LLC, All American Builders, Inc., Burris Contracting, LLC, RJM McQueen

Contracting, Inc., Warner Construction Co. of MS, LLC, and Kimbel Mechanical Systems, Inc.

ICI Construction asserts that the subcontractors are responsible for the alleged defects.

       On October 24, 2018, the Court entered a Case Management Order [39], which, inter

alia, set a May 1, 2019 deadline for Plaintiff’s expert designations and set an August 15, 2019

discovery deadline. On April 4, 2019, Plaintiff filed a Motion for Extensions [128]. The Court

granted the Motion [128] and extended Plaintiff’s expert designation deadline to May 31, 2019


                                                 1
       Case 2:18-cv-00083-KS-MTP Document 478 Filed 07/16/20 Page 2 of 6




and extended the discovery deadline to September 2, 2019. See Order [130]. On June 26, 2019,

Defendant ICI Construction filed a Motion for Extensions [197], and the Court extended the

discovery deadline to September 16, 2019. See Order [199].

       On August 16, 2019, after more than nine months of discovery, Plaintiff filed a Motion to

Amend [253], seeking to add as a defendant Pucciano & Associates, P.C., the architectural firm

for the apartment complex. On September 23, 2019, the Court granted the Motion [253]. On

November 8, 2019, after Pucciano was added as a defendant, the Court conducted a scheduling

conference and entered an Amended Case Management Order [322], which, inter alia, set a

January 17, 2020 deadline for Plaintiff’s expert designations and set a May 1, 2020 discovery

deadline.

       On June 12, 2020—more than a month after the discovery deadline—Plaintiff served its

Eleventh Supplemental Disclosures. See Notice [416]; Disclosures [455-1]. Thereafter, on June

17, 2020, Plaintiff served its Third Supplemental Designation of Expert Witnesses. See Notice

[450]; Designation [455-2]. Plaintiff’s supplemental disclosures included several photographs of

the apartment complex, and the expert’s supplemental report states as follows: “I have reviewed

twenty-one photographs dated May 29, 2020 as well as additional photographs dated June 2 & 3,

2020. The photographs further illustrate failure of the masonry on the exterior walls of Cross

Creek Village and that moisture has entered the building resulting in additional damage to the

structures.”

       On June 23, 2020, Defendant Perren Masonry filed its Motion to Strike [155], arguing

that Plaintiff’s Eleventh Supplemental Disclosures and Third Supplemental Designation of

Expert Witnesses should be stricken as untimely.




                                                2
       Case 2:18-cv-00083-KS-MTP Document 478 Filed 07/16/20 Page 3 of 6




                                             ANALYSIS

       As part of the initial disclosures, a party must, without awaiting a discovery request,

provide to the other parties a copy or description of information it may use to support its claims

or defenses. See Fed. R. Civ. P 26(a)(1)(A)(ii). In this case, Plaintiff was required to serve its

initial disclosures by October 17, 2018. See Order [20]. Additionally, “[a] party must make

[expert] disclosures at the times and in the sequence that the court orders.” Fed. R. Civ. P.

26(a)(2)(D). Local Rule 26 provides that a “party must make full and complete disclosures as

required by Fed. R. Civ. P. 26(a) and L.U. Civ. R. 26(a)(2)(D) no later than the time specified in

the case management order.” L.U. Civ. R. 26(a)(2). Plaintiff’s expert designation deadline ran

on January 17, 2020. See Order [322].

       Parties, however, must supplement their disclosures when required under Fed. R. Civ. P.

26(e). Pursuant to the Local Rules, “[a] party is under a duty to supplement disclosures at

appropriate intervals under Fed. R. Civ. P. 26(e) and in no event later that the discovery deadline

established by the case management order.” L.U. Civ. R. 26(a)(5).

       “If a party fails to provide information or identify a witness as required by Rule 26(a) or

(e), the party is not allowed to use that information or witness to supply evidence on a motion, at

a hearing, or at trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P.

37(c)(1). To determine whether to exclude evidence which was not properly or timely disclosed,

the Court considers the following factors: (1) the explanation for the failure to disclose the

evidence; (2) the importance of the evidence; (3) potential prejudice in allowing the evidence;

and (4) the availability of a continuance to cure such prejudice. See Sierra Club, Lone Star

Chapter v. Cedar Point Oil Co. Inc., 73 F.3d 546, 572 (5th Cir. 1996); City of Hattiesburg v.




                                                   3
         Case 2:18-cv-00083-KS-MTP Document 478 Filed 07/16/20 Page 4 of 6




Hercules, Inc., 2016 WL 1090610, at *1 (S.D. Miss. Mar. 18, 2016) (citing Hamburger v. State

Farm Mut. Auto. Ins. Co., 361 F.3d 875, 883 (5th Cir. 2004)).

          The Court will first address Plaintiff’s explanation for its failure to timely supplement its

disclosures and expert designation. Plaintiff points out that on May 15, 2020, Perren Masonry

filed a Motion [388], seeking to exclude the testimony of Fred Pucciano because, inter alia, he

was unable to locate a specific photograph depicting stair stepping cracks during his deposition.

Thereafter, Plaintiff had its maintenance supervisor inspect the masonry work and document

cracks. According to Plaintiff, the maintenance supervisor discovered that new cracks had

developed since the prior inspection of the apartment complex.1 The maintenance supervisor

photographed the cracks on May 29, 2020, and the photographs were produced on June 12, 2020.

          Plaintiff also asserts that on May 31, 2020, a tenant vacated apartment 9108, and during

the inspection of the apartment, water damage was discovered. Thus, Plaintiff inspected other

apartments and discovered additional water damage. Plaintiff photographed the water damage

on June 2 and 3, 2020, and the photographs were produced on June 12, 2020.

          Plaintiff, however, admits that “[t]hese are not new issues, but rather a continuation of the

damage being suffered by Cross creek that has been placed at issue in this civil action from the

beginning . . . .” See [473] at 5. Thus, Plaintiff was aware of alleged water intrusion, and its

continuing nature, throughout this litigation, and the apartment complex has been within

Plaintiff’s control at all times during this litigation. Plaintiff does not explain why it was unable

to discover these issues prior to the discovery deadline. Plaintiff may have discovered these

issues after the discovery deadline, but Plaintiff does not assert that these issues developed after

the discovery deadline.



1
    Plaintiff does not provide the date of the prior inspection.
                                                    4
       Case 2:18-cv-00083-KS-MTP Document 478 Filed 07/16/20 Page 5 of 6




       This action has been pending since May 10, 2018, and Plaintiff was aware of continuing

water intrusion. Yet, Plaintiff does not explain what, if any, efforts it made to inspect the

apartment complex before, and in temporal proximity to, the discovery deadline. Additionally,

Plaintiff failed to seek an extension of the discovery deadline or seek leave to submit the

supplementations out of time. Plaintiff has failed to provide a reasonable justification for the late

supplementations.

       Concerning the importance of the supplementations, Plaintiff argues that the

“supplemental evidence is important as it shows that . . . if repairs are not performed, the

building will continue to deteriorate . . . .” See [473] at 8. As previously mentioned, however,

“[t]hese are not new issues.” Id. at 5. Indeed, Plaintiff specifically states as follows: “None of

this information evidences any new claims, construction defects, theories of liability or changes

in Plaintiff’s damage model. This is merely supplementation of the continuing damage being

done to Plaintiff’s building due to water intrusion.” Id. at 7. The supplementations are “merely

further documentation of the continuing deterioration.” Id. at 2. Considering Plaintiff’s own

assertions regarding the supplemental evidence, it does not appear that the evidence is of

considerable importance, but is of a cumulative nature.

       Turing to the factor of prejudice, Perren Masonry argues that it will be prejudiced if the

supplementations are not stricken because, under the current case deadlines, it will not have an

opportunity to respond to the new photographic evidence and new expert opinions through

additional deposition and/or discovery requests. On July 8, 2020, the Court continued the trial

from a setting beginning October 5, 2020, to a setting beginning February 16, 2021. See Order

[475]. It is not clear, however, that this continuance would provide sufficient time to cure the

prejudice caused by the untimely supplementations, as additional time for discovery and the



                                                  5
       Case 2:18-cv-00083-KS-MTP Document 478 Filed 07/16/20 Page 6 of 6




supplementation of expert designations would be necessary. Moreover, when other factors

support exclusion, the availability of a continuance is not controlling. “Otherwise, the failure to

satisfy the rules would never result in exclusion, but only in a continuance.” Hamburger, 361

F.3d at 883-48; see also Geiserman v. MacDonald, 893 F.2d 787, (5th Cir. 1990) (“Moreover, a

continuance would not deter future dilatory behavior, nor serve to enforce local rules or court

imposed scheduling orders.”). Having considered the appropriate factors, the Court finds that the

Motion to Strike [455] should be granted.

       IT IS, THEREFORE, ORDERED that Defendant Perren Masonry, LLC’s Motion to

Strike [455] is GRANTED.

       SO ORDERED this the 16th day of July, 2020.

                                              s/Michael T. Parker
                                              UNITED STATES MAGISTRATE JUDGE




                                                 6
